Citation Nr: 1118089	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  09-46 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for pulmonary disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction over the case was subsequently transferred to the RO in Newark, New Jersey.

In connection with his appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is associated with the claims file.

The rating decision on appeal characterized the issue on appeal as entitlement to service connection for emphysema (claimed as asthma).  The Veteran has generally asserted that he has problems breathing as a result of his active service.  The Board has accordingly recharacterized the issue on appeal as reflected on the title page.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran contends, and testified before the undersigned VLJ, that he is entitled to service connection for a pulmonary disability as it is related to his active service.  Specifically, the Veteran asserts that he began experiencing breathing problems in service during advanced individual training in 1964 when he went on duty to do a "weed and seed" detail.  He testified that he could not breathe at that time and was treated with inhalers. 

The Board notes that the Veteran's service treatment records show that he was found to have hay fever, mild since 1965, medically treated on each occasion with no complications.  

The post-service medical evidence shows that the Veteran was diagnosed with emphysema in March 2009 and is currently being treated with medication and inhalers for allergy symptoms.    

The Board notes that the record reflects that the Veteran has not been afforded a VA examination in response to his claim.  
 
VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim.

Moreover, at his hearing before the undersigned, the Veteran testified that he was being treated through VA outpatient services once every two to three weeks and was also receiving private treatment from  Dr. P.  To date, no attempt has been made to obtain these records.  To the extent that such records relate to treatment or evaluation for the disability on appeal, they may contain evidence pertinent to this appeal and attempt should be made to obtain these records on remand.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for pulmonary disability, to specifically include VA outpatient records and private treatment records from Dr. P.

2.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's pulmonary disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's pulmonary disability originated during active service or is otherwise etiologically related to the Veteran's active service.  

For the purposes of the opinion, the Veteran should be presumed to be a reliable historian.

A complete rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any additional development it determines to be warranted.

4.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


